UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 EDMOND MEYOU,
        Plaintiff,
               v.                                            Civil Action No. 21-2806 (JDB)
 U.S. DEPARTMENT OF STATE, et al.,
        Defendants.


                                           ORDER

       Upon consideration of [6] defendants’ motion to dismiss, and for the reasons stated in the

accompanying Memorandum Opinion, it is hereby

      ORDERED that defendants’ motion is GRANTED; and it is further

      ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

      SO ORDERED.



                                                                             /s/
                                                                      JOHN D. BATES
                                                                 United States District Judge



Dated: May 17, 2022